 1 HEATHER E. WILLIAMS, #122664
   Federal Defender
 2 NOA OREN, #297100
   Assistant Federal Defender
                  rd
 3 801 I Street, 3 Floor
   Sacramento, CA 95814
 4 Telephone: (916) 498-5700
   Fax: (916) 498-5710
 5 Noa_oren@fd.org

 6 Attorneys for Defendant
   ALFRED VILLASENOR
 7

 8
                                   IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00050-KJM

12                                   Plaintiff,           STIPULATION AND REQUEST
                                                          REGARDING TEMPORARY RELEASE;
13                            v.                          FINDINGS AND ORDER

14   ALFRED VILLASENOR,

15                                   Defendant.

16

17          Dr. Villasenor, through his counsel of record, and Assistant United States Attorney Adrian

18 Kinsella hereby stipulate that this Court grant Dr. Villasenor temporary release on May 10-12, 2021

19 from 8:00 a.m.-5:30 p.m. to attend his hearing before the California Medical Board.

20          1.      Dr. Villasenor, who is a medical doctor, is facing a separate, administrative law hearing

21 before the Medical Board of California.

22          2.      On February 23, 2021, Dr. Villasenor was temporarily released to meet and prepare with

23 Mr. Jonathan Turner, an administrative law attorney representing him in his administrative law case.

24 The release occurred without incident and Dr. Villasenor returned to Sacramento County Jail that day.

25          3.      On April 16, 2021, Dr. Villasenor was temporarily released to attend a

26 prehearing/settlement conference before the California Medical Board.

27          4.      On May 10-12, 2021, Dr. Villasenor is scheduled to have a hearing regarding his medical

28 license before the California Medical Board.

      Stipulation Regarding Temporary Release; Findings   1          United States v. Villasenor, 2:20-cr-00050-KJM
      and Order
 1
                5.        Dr. Villasenor will attend and participate in the hearing remotely with Mr. Turner at Mr.
 2
     Turner’s office. Mr. Turner’s law office is located at 1007 7th Street, Suite 304, Sacramento, CA
 3
     95814.
 4
                6.        Dr. Villasenor requests that the Court find the following:
 5
                     a)   Dr. Villasenor is to be temporarily released to the custody of a defense investigator for
 6
                     the Federal Defenders of the Eastern District of California so that he may attend and
 7
                     participate in his hearing with Mr. Turner in Mr. Turner’s law office.
 8
                     b) Dr. Villasenor shall be released into the custody of the defense investigator, who will be
 9
                     waiting for him outside the jail, at 8:00 a.m. on May 10-12, 2021 and shall return to the
10
                     Sacramento County Jail no later than 5:30 p.m. each day.
11
                     c)   The defense investigator will escort the defendant directly to and from Mr. Turner’s
12
                     office, with no stops along the way.
13
                     d) While on release, Dr. Villasenor will remain in the care, custody and control, and within
14
                     eyesight, of the defense investigator. The only exceptions to the “within eyesight”
15
                     requirement are 1) that the defense investigator may remain outside Mr. Turner’s internal
16
                     office during Dr. Villasenor’s meeting with Mr. Turner, and 2) when Dr. Villasenor is in the
17
                     restroom.
18
                     e)   Dr. Villasenor will abide by all laws, and will not consume any alcohol or controlled
19
                     substance, prescribed or not, during the period of his temporary release.
20
                     f)   Except from the Dr. Villasenor’s criminal defense attorney, Assistant Federal Defender
21
                     Noa Oren, Ms. Oren’s staff, Mr. Turner, Mr. Turner’s staff, and any witness called by Mr.
22
                     Turner, the defendant shall not meet with any other people during his temporary release.
23
                     g) All involved parties shall abide by the Center for Disease Control and Prevention’s
24
                     recommended COVID-19 precautions, including social distancing and the use of face masks.
25
                h)        The defense investigator will contact Pretrial Services and the United States Marshal
26
                immediately at the phone numbers provided to him or her by defense counsel should any issue
27
                arise during the release period.
28
     //

          Stipulation Regarding Temporary Release; Findings    2           United States v. Villasenor, 2:20-cr-00050-KJM
          and Order
 1 Date: May 4, 2021                                 Respectfully submitted,

 2                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
 3

 4                                                   /s/ Noa Oren
                                                     NOA OREN
 5                                                   Assistant Federal Defender
                                                     Attorney for Defendant
 6                                                   ALFRED VILLASENOR

 7
                                                     PHILLIP A. TALBERT
 8                                                   Acting United States Attorney

 9
                                                     /s/ Adrian Kinsella
10                                                   ADRIAN KINSELLA
                                                     Assistant United States Attorney
11                                                   Attorney for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation Regarding Temporary Release; Findings     3          United States v. Villasenor, 2:20-cr-00050-KJM
     and Order
 1
                                              FINDINGS AND ORDER
 2
           IT IS SO FOUND AND ORDERED this 10th day of May, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stipulation Regarding Temporary Release; Findings   4   United States v. Villasenor, 2:20-cr-00050-KJM
     and Order
